Exhibit 99.2 MedEquities Realty Trust, Inc. Table of Contents Introduction Management, Board of Directors & Investor Contacts 2 Executive Summary 3 Capitalization Analysis & Research Coverage 4 2017 Guidance 5 Financial Information Consolidated Balance Sheets 6 Consolidated Statements of Operations - GAAP 7 Funds From Operations (FFO) & Adjusted Funds From Operations (AFFO) 8 Consolidated EBITDA & Consolidated Adjusted EBITDA 9 Debt Overview 10 Operational & Portfolio Information Operator Overview & Lease Coverage 11 Market Summary 12 Annualized Rental Income Expiration Schedule 13 Payor Mix & Facility-Level Occupancy 14 Transaction Activity 15 Additional Information Glossary 16 Forward looking statements:This supplemental package contains forward-looking statements within the meaning of the U.S. federal securities laws. Forward-looking statements provide our current expectations or forecasts of future events and are not statements of historical fact. These forward-looking statements include information about our 2017 guidance and related assumptions, the strategic plans and objectives, potential property acquisitions and investments, anticipated capital expenditures (and access to capital), amounts of anticipated cash distributions to our stockholders in the future and other matters. Words such as “anticipates,” “expects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” "will" and variations of these words and other similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and are subject to risks, uncertainties and other factors, some of which are beyond our control, are difficult to predict and/or could cause actual results to differ materially from those expressed or forecasted in the forward-looking statements.Forward-looking statements involve inherent uncertainty and may ultimately prove to be incorrect or false. For a description of factors that may cause the Company’s actual results or performance to differ from its forward-looking statements, see the sections entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Risk Factors” included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2016, which was filed with the Securities and Exchange Commission (the “SEC”) on February 27, 2017, and other documents filed by the Company with the SEC. You are cautioned to not place undue reliance on forward-looking statements. Except as otherwise may be required by law, we undertake no obligation to update or revise forward-looking statements to reflect changed assumptions, the occurrence of unanticipated events or actual operating results.
